liGAUDIN, Judge.
This is an appeal by Mrs. Charlene Ferguson from an October 28, 1997 district court judgment which denied her motion for summary judgment and affirmed a similar motion filed by Sentry Insurance Company.
Mrs. Ferguson petitioned in district court to completely void and nullify a settlement agreed — on between her and Carolyn Alle-man and her insurer, Sentry Indemnity Company, as a result of an automobile accident. She contends that the settlement on her behalf and on behalf of her two minor children was done fraudulently and without her approval.
Our careful examination of this record clearly indicates that Mrs. Ferguson approved the $84,000.00 settlement and duly authorized her brother-in-law and counsel of record David L. Dirks to execute the settlement documents and receive the proceeds. Subsequent developments cannot invalidate this agreement as far as Mrs. Ferguson is concerned.
The claims of the minors, however, were reinstated. In his “Reasons for Judgment” issued on October 28, 1997, the trial judge stated:
“... this court simply cannot allow the revival of the minors’ claims to inure to the benefit of Mrs. Ferguson on her personal claim by allowing her to revive and relitigate a claim which she in good faith fully compromised.”
frThe claims of the minors may present somewhat of a procedural problem inasmuch as it appears from the record that Mrs. Ferguson’s injuries were more serious than those sustained by the children. The trial judge will have to allot damages within the framework of the $84,000.00 settlement.
Regarding court costs, the pertinent judgment is silent as to who should pay. Such a decision should appropriately first be made by the trial judge.
We affirm (1) the denial of Mrs. Ferguson’s motion for summary judgment and (2) the granting of Sentry Insurance Company’s motion for summary judgment.
AFFIRMED.